DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calzada et al. in view of Moses.
	There is disclosed in Calzada a grill comprising: a base structure 12; an upper platen assembly 22 connected to the base structure, the upper platen assembly including an upper grilling plate 28 and a handle 42; a lower platen assembly 14 connected to the base structure and including a lower grilling plate 18; a plurality of leveling mechanisms 200, each being mounted to the base structure and arranged in contact with the lower grilling plate, the plurality of leveling mechanisms being configured to move the lower grilling plate relative to the upper grilling plate.

	It would have been obvious to one skilled in the art to provide the lower grilling plate of Calzada with the grease receptacle disclosed in Moses, in order to collect grease from the lower cooking plate.
	In regards to movement of the grease receptacle with the lower grilling platen/plate, it is apparent that such movement will occur since the grease receptacle is directly connected to the platen/plate.
Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calzada et al. in view of Martinez ‘521 and Moses.
	Calzada, as discussed above, discloses all of the claimed subject matter except the use of a latch mechanism or grease receptacle.
	Martinez discloses, in a grill, a base structure 27; a lower platen 14; a movable upper platen assembly 16, including a handle 22 and arm 24; a latch mechanism 24 mounted to the base structure and configured to selectively couple to the arm so as to retain the upper platen.

	Moses discloses, in a grill, the use of a lower platen assembly including a lower grilling plate 24, and a grease receptacle 50, the grease receptacle including an inboard sidewall and an outboard sidewall connected by a compartment configured to receive grease from the grilling plate, the inboard sidewall being mounted to the lower grilling plate.
	It would have been obvious to one skilled in the art to provide the lower grilling plate of Calzada with the grease receptacle disclosed in Moses, in order to collect grease from the lower cooking plate.
	In regards to movement of the grease receptacle with the lower grilling platen/plate, it is apparent that such movement will occur since the grease receptacle is directly connected to the platen/plate.
	In regards to claims 8 and 9, with no positively recited structure for electrically or magnetically coupling, it would be obvious to one skilled in the art to assume the mechanical latch of Martinez would and could perform the equivalent function of coupling the upper grill in a closed position.
	

In regards to claim 15, the location of the latch mechanism is an obvious matter of design choice, since the overall function of the latch is achieved by either latching at a front of the grill or rear, and since applicant has provide no advantage for having one over the other. 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Rosa et al., Dahle et al., Varkala and White et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761